                      Case 19-01298-MAM           Doc 34     Filed 09/19/19     Page 1 of 2
Form ATYHRG



                              United States Bankruptcy Court
                                        Southern District of Florida
                                          www.flsb.uscourts.gov
Case Number: 18−16248−MAM                                                   Adversary Number: 19−01298−MAM

In re:
Name of Debtor(s): Chance & Anthem, LLC
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−/
Robert C Furr
Plaintiff(s)

VS.

Jeffrey M Siskind and Siskind Legal Services and Tanya Siskind and Second Siskind
Family Trust and Frank R. Zokaites and CannaMed Pharmaceuticals, LLC and OB Real
Estate Holdings 1732, LLC and Sovereign Gaming and Entertainment, LLC and
Florida's Association of Community Banks and Credit Unions, Incorporated and
Sympatico Equine Rescue, Inc. and Wellington 3445, LP and Zokaites Properties, LP
and Robert Gibson
Defendant(s)
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−/




                                          NOTICE OF HEARING

NOTICE IS HEREBY GIVEN that a hearing will be held on 10/08/2019 at 10:00AM at the following location:

Flagler Waterview Building, 1515 N Flagler Dr Room 801 Courtroom A, West Palm Beach, FL 33401

to consider the following:

[33] Motion to Disqualify Jeffrey Siskind as Counsel to Adversary Defendants Filed by Plaintiff Robert
C Furr (Suarez, Jesus)

THIS MATTER HAS BEEN SET ON THE COURT'S MOTION CALENDAR FOR A NON−EVIDENTIARY
HEARING. THE ALLOTTED TIME FOR THIS MATTER IS TEN MINUTES.

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and shall
file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B). Any party who fails
to properly serve any pleadings or other paper may be denied the opportunity to be heard thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities. Electronic
devices, including but not limited to cameras, cellular phones (including those with cameras), iPads, tablets,
pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are not permitted in
the courtroom, chambers or other environs of this court. These restrictions (except for cameras not
integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar identification card,
attorneys who have been authorized to appear by pro hac vice order and witnesses subpoenaed to appear in
a specific case. No one is permitted to bring a camera or other prohibited electronic device into a
federal courthouse facility except with a written order signed by a judge and verified by the United
States Marshal's Service. See Local Rule 5072−2.

Dated: 9/19/2019
Case 19-01298-MAM   Doc 34    Filed 09/19/19   Page 2 of 2
                             By: Jesus M Suarez
